In The

                              Court of Appeals
                   Ninth District of Texas at Beaumont
                            ____________________

                             NO. 09-13-00246-CR
                            ____________________

                 BRANDON LEE KILPATRICK, Appellant

                                       V.

                  THE STATE OF TEXAS, Appellee
_________________________________        ______________________

                On Appeal from the 252nd District Court
                       Jefferson County, Texas
                       Trial Cause No. 11-11680
____________________________________________                     ____________

                         MEMORANDUM OPINION

      Pursuant to a plea bargain agreement, Brandon Lee Kilpatrick pleaded guilty

to felony driving while intoxicated. The trial court found Kilpatrick guilty,

suspended imposition of sentence, and placed Kilpatrick on community

supervision for ten years. The State later filed a motion to revoke Kilpatrick’s

community supervision. Kilpatrick pleaded “true” to violating five conditions of

his community supervision. The trial court found that Kilpatrick violated the



                                       1
conditions of his community supervision, revoked Kilpatrick’s community

supervision, and sentenced Kilpatrick to ten years in prison.

      Kilpatrick’s appellate counsel filed a brief that presents counsel’s

professional evaluation of the record and concludes Kilpatrick’s appeal is

frivolous. See Anders v. California, 386 U.S. 738 (1967); High v. State, 573
S.W.2d 807 (Tex. Crim. App. 1978). We granted an extension of time for

Kilpatrick to file a pro se brief, but we received no response from Kilpatrick. We

have determined that this appeal is wholly frivolous. We have independently

examined the clerk’s record and the reporter’s record, and we agree that no

arguable issues support an appeal. We find it unnecessary to order appointment of

new counsel to re-brief the appeal. Compare Stafford v. State, 813 S.W.2d 503,

511 (Tex. Crim. App. 1991). We affirm the trial court’s judgment. 1

      AFFIRMED.

                                             ________________________________
                                                    STEVE McKEITHEN
                                                        Chief Justice

Submitted on November 27, 2013
Opinion Delivered December 11, 2013
Do Not Publish

Before McKeithen, C.J., Kreger and Horton, JJ.
      1
        Kilpatrick may challenge our decision by filing a petition for discretionary
review. See Tex. R. App. P. 68.
                                         2